Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1207
                       Lower Tribunal No. 16-28089
                          ________________

                              Amber Perrin,
                                  Appellant,

                                     vs.

        De Soleil South Beach Association, Inc., et al.,
                                 Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Brodsky Fotiu-Wojtowicz, PLLC, Benjamin H. Brodsky and Joshua
Truppman, for appellant.

      Young, Berman, Karpf & Karpf, P.A., and Andrew S. Berman, for
appellee De Soleil South Beach Association, Inc.


Before SCALES, LINDSEY and GORDO, JJ.

     GORDO, J.
      Amber Perrin appeals the trial court’s order denying her motion to

enforce settlement agreement against De Soleil South Beach Association,

Inc. We have jurisdiction. Fla. R. App. P. 9.030(b)(1)(A). 1 Under the plain

language of the settlement agreement, Perrin was required to provide

access to her condominium unit for the “Master Association to conduct any

and all inspections, remediation and repairs to the building railings and

appurtenant structural and cosmetic features as the Master Association

deems necessary to complete the work contemplated by the City of Miami

Beach work permit.” (Emphasis added). The trial court found no provision

requiring the Master Association to make inspections, remediation and

repairs Perrin deemed necessary under the plain language of the settlement

agreement, rather it solely provided the Master Association with access to

Perrin’s unit and the right to make any repairs it deemed necessary. We find

no basis to disagree with the trial court’s construction of the plain language

of the settlement agreement. See MBlock Inv’rs, LLC v. Bovis Lend Lease,

Inc., 274 So. 3d 504, 509 (Fla. 3d DCA 2019) (“A settlement is a contract.

An unambiguous contract provision must be afforded its plain meaning.”


1
 See Baron v. Provencial, 908 So. 2d 526, 527 (Fla. 4th DCA 2005) (“Courts
have held that where there is ‘nothing whatever left for the court to do,’ an
order enforcing a settlement agreement is [a] final and appealable [order].”
(quoting Travelers Indem. Co. v. Walker, 401 So. 2d 1147, 1149 (Fla. 3d
DCA 1981))).

                                      2
(quoting Lazzaro v. Miller & Solomon Gen. Contractors, 48 So. 3d 974, 975

(Fla. 4th DCA 2010))). As the plain terms of the settlement agreement are

unambiguous, we do not resort to parole evidence. See Lentz v. Cmty. Bank

of Florida, Inc., 189 So. 3d 882, 886 n.7 (Fla. 3d DCA 2016) (holding parol

evidence should not be used to vary unambiguous terms of a settlement

agreement).

      Further, the trial court correctly found Perrin’s request that it order work

done based solely on Perrin’s deeming the repairs were necessary would

result in exceeding its jurisdiction by enforcing non-terms of the settlement

agreement. Platinum Luxury Auctions, LLC v. Concierge Auctions, LLC, 227

So. 3d 685, 688 (Fla. 3d DCA 2017) (“[T]he extent of the court’s continuing

jurisdiction to enforce the terms of the settlement agreement is circumscribed

by the terms of that agreement.” (quoting Paulucci v. Gen. Dynamics Corp.,

842 So. 2d 797, 803 (Fla. 2003))).

      Affirmed.




                                        3